Opinion issued October 16, 2014




                                         In The

                                 Court of Appeals
                                        For The

                             First District of Texas
                                ————————————
                                 NO. 01-14-00180-CR
                               ———————————
                          RICARDO ORDONEZ, Appellant
                                           V.
                         THE STATE OF TEXAS, Appellee


                       On Appeal from the 351st District Court
                               Harris County, Texas
                           Trial Court Case No. 1399320


                             MEMORANDUM OPINION

         Appellant, Ricardo Ordonez, pleaded guilty to the felony offense of

aggravated sexual assault of a child under 14 years of age.1 The trial court found

appellant guilty and, in accordance with the terms of appellant’s plea bargain


1
    See TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(i), (a)(2)(B) (West Supp. 2014).
agreement with the State, sentenced appellant to 35 years’ imprisonment. Acting

pro se, appellant filed a notice of appeal. We dismiss the appeal for lack of

jurisdiction.

      A plea bargain case is one in which “a defendant's plea was guilty or nolo

contendere and the punishment did not exceed the punishment recommended by

the prosecutor and agreed to by the defendant.” TEX. R. APP. P. 25.2(a)(2). In a

plea bargain case, a defendant may only appeal those matters that were raised by

written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. See TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006);

TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification showing

that the defendant has the right of appeal has not been made part of the record. See

TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must dismiss

this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A

court of appeals, while having jurisdiction to ascertain whether an appellant who




                                          2
plea-bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited

appeal without further action, regardless of the basis for the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Massengale, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3